PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Patent No.    RE43908
Reissue Date:	     8 January 2013
Reissue of Patent No.   7,676,930
Original Issue Date:      16 March 2010
Application of Demko, Andrew
Application No. 12/806,515
Filed: 1 Nov 2010
For: DUAL HANDLE SAFETY FOLDING KNIFE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.378(b)1, filed August 7, 2020, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.  

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 USC 704. 

The original patent issued March 16, 2010. The patent expired for failure to timely pay the second maintenance fee. The window for payment of the second maintenance fee installment with a surcharge closed on March 16, 2018.

Petitioner argues “The undersigned representative began preparing and prosecuting new patent applications and handling other new intellectual property matters for Cold Steel in December of 2018. The undersigned representative was instructed that Cold Steel’s other attorneys would remain responsible for projects originally assigned to them, and that new projects would be directed to the undersigned representative.  On July 24, 2020, the undersigned representative was instructed to perform a review of patents owned by Cold Steel. Upon performing that review, the representative discovered that RE43908 had expired. The undersigned representative informed Cold Steel of this issue by a telephone call to Cold Steel’s Vice President on the evening of July 24, 2020, and by email on July 25, 2020. Cold Steel promptly instructed the undersigned representative to address the issue, and provided funds for payment of the required fees. It is the undersigned representative’s understanding that Cold Steel learned of the missed maintenance fee payment and abandonment of RE43908 for the first time on July 24, 2020. Cold Steel cannot recall receiving any prior notifications regarding the due date for the maintenance fee, the fact that the maintenance fee was missed, or the abandonment of the patent. However, such notifications may have been received and overlooked.”

The petition does not satisfy 1.378(b)(3). Petitioner has submitted the required statement of unintentional delay. However, a review of the explanation presented in the petition does not satisfactorily outline circumstances surrounding the delay that establishes the entire delay was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 CFR 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

The explanation provided indicates a failure on the part of the prior counsel to timely notify the applicant of the requirement to pay maintenance fees however details as to the specific circumstances that transpired from the time the maintenance fees were due to the filing of the instant petition has not been provided.

The requirement for additional information has therefore not been met. 

An inquiry should be made of prior counsel to determine whether or not he informed the inventors or applicant/assignee that maintenance fees were due. An inquiry of the second inventor should also be made as to what he knew regarding the maintenance fees and what actions were taken after the issuance of the patent.

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.
Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.
	
Before the petition under 37 CFR § 1.378 can be granted, a renewed petition and a showing of unintentional delay as indicated above is required.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450			
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Telephone inquiries concerning this matter should be directed to the undersigned Attorney at (571) 272-3212. 								
								
/Patricia Faison-Ball/		

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET


    
        
            
    

    
        1 37 CFR 1.378(b) provides that a petition to accept an unintentionally delayed payment of a maintenance fee must include:
        		(1) The required maintenance fee set forth in § 1.20(e) through (g);
        		(2) The petition fee as set forth in § 1.17(m); and
        (3) A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.